DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13, 15-16, and 21-30 have been considered but are moot in view of the new ground(s) of rejection set forth.

In regards to the applicant’s arguments of November 12, 2021, a response to the arguments of November 12, 2021 was made in the advisory action filed on December 10 2021. Therefore the response to arguments of the advisory action may be referred to.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4, 9-10, 12, 21-22, 24, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler et al. US (2020/0328768) in view of Tang US (2020/0067669). 

see Fig. 3 i.e., Network Node 120), a first reference signal (see Fig. 3 i.e., Reference Signals 150, Fig. 2 i.e., CPE-RS & Para’s [0009] i.e., phase reference signal…Such a reference signal may be used both in uplink and downlink & [0012] i.e., CPE-RS 26) to a second device (see Fig. 3 i.e., Wireless Device 110), (see Para’s [0009-0012] i.e., CPE-RS & [0050-0051] i.e., Wireless signals 130 may include reference signals 150, such as DM-RS and CPE-RS. Wireless device 110 may use the reference signals to determine synchronization and error correction information for wireless signal 130 in the downlink, & [0053] i.e., Network node 120 transmits and receives wireless signals 130 using antenna 140)

wherein the first reference signal is used for phase tracking, (see Para’s [0009] i.e., One new property is that the common phase error scales with the carrier frequency, which introduces a need for a phase reference signal to mitigate a phase error that is common for all subcarriers within an OFDM symbol. Such a reference signal may be used both in uplink and downlink, and may be used for both fine carrier frequency-synchronization and for common phase error compensation & [0010-0012] i.e., In this particular example, four CPE-RS 26 are allocated to support tracking of common phase errors, [0013] i.e., phase errors need to be continuously tracked within a subframe & [0017] i.e., CPE-RS may be used for tracking common phase errors & [0056]).

see Fig. 1 i.e., first symbol 12 of the second subframe 10 may include CPE-RS since it is transmitted in every OFDM symbol as illustrated in Fig. 2 in the downlink & Para’s [0005] i.e., Fig. 1 is a block diagram illustrating downlink transmissions of physical data channel and associated physical downlink control channel. Two radio subframes 10 each include four orthogonal frequency division multiplexed (OFDM) symbols 12. The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 include PDCHs 16, [0007], [0009-0011] i.e., Such a reference signal (i.e., “CPE-RS”) may be used both in uplink and downlink…time-frequency resources 22 used for transmitting DM-RS 24 and CPE-RS 26, & [0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol). 

wherein the first symbol comprises a symbol (see Fig. 1 i.e., first symbol 12 of the second subframe 10) that carries a physical downlink shared channel (PDSCH) (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCH 16a & Para [0005] i.e., PDCH 16 may span over multiple subframes 10 using subframe aggregation) and a physical downlink control channel (PDCCH) (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCCH 14 & Para [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14) and that precedes a second symbol in a time-domain unit; (see Fig. 1 i.e., remaining symbols 12 of the second subframe 10 from the first OFDM symbol 12 may include a second OFDM symbol 12 & Para’s [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 (i.e., includes a “second symbol” in second subframe 10 of Fig. 1) include PDCHs 16).

wherein the second symbol is a starting symbol carrying a demodulation reference signal (DMRS) in the time-domain unit; (see Fig. 1 i.e., remaining symbols 12 of the second subframe 10 from the first OFDM symbol 12 may include a second OFDM symbol 12 (i.e., “starting symbol” for DMRS) in the time-domain which may include DMRS such as DMRS transmitted on an OFDM symbol (i.e., “starting symbol” for DMRS) as illustrated in Fig. 2 in the downlink & Para’s [0007] i.e., PDCCH and PDCH include reference signals for demodulation generally referred to as demodulation reference signals (DMRS). The DMRS is generally transmitted early in the subframe to enable the receiver to perform early channel estimation and thus reduced receiver processing & [0010-0012] i.e., CPE-RS 26 is transmitted jointly with DM-RS 24 (and thus with the data channel PDCH) on a subset of the carriers allocated for DM-RS 24. DM-RS 24 may be transmitted in one (or a few) OFDM symbols (i.e., “second symbol”) early within a subframe, or within a subframe aggregation, whereas CPE-RS 26 may be transmitted in every OFDM symbol).  

and wherein the first reference signal (see Fig. 2 i.e., CPE-RS 26 transmitted in every OFDM symbol will be included in the first symbol 12 of the second subframe 10 & Para [0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol), the PDSCH (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCH 16a & Para [0005] i.e., PDCH 16 may span over multiple subframes 10 using subframe aggregation) and the PDCCH (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCCH 14 & Para [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14) are arranged in a manner of frequency division multiplexing in the symbol, (see Fig.1 & Fig. 2 i.e., PDCH 16a, PDCCH 14 of symbol 1 of second subframe 10 and CPE-RS mapped to every OFDM symbol will be arranged in a manner of frequency division multiplexing in the first symbol during transmission of the downlink subframe 10 & Para’s [0005-0013] i.e., Fig. 1 is a block diagram illustrating downlink transmissions of physical data channel and associated physical downlink control channel. Two radio subframes 10 each include four orthogonal frequency division multiplexed (OFDM) symbols 12…CPE-RS 26 is transmitted jointly with DM-RS 24 (and thus with the data channel PDCH) on a subset of the subcarriers allocated for DM-RS 24. DM-RS 24 may be transmitted in one (or a few) OFDM symbols early within a subframe, or within a subframe aggregation, whereas CPE-RS 26 may be transmitted in every OFDM symbol).  

While Hessler suggests the mapping of the first reference signal (i.e., Fig. 2, CPE-RS 26) may be transmitted in every OFDM symbol which results in the CPE-RS in a first symbol preceding a second symbol carrying the DMRS as a possible mapping, (see Fig.’s 1-2 & Para [0012] i.e., whereas CPE-RS 26 may be transmitted in every OFDM symbol), Hessler does not disclose the claim feature of “wherein the first reference signal is not mapped on the second symbol” as a possible mapping design. However the claim feature would be rendered obvious in view of Tang US (2020/0067669).  

see Fig. 4(d) i.e., PTRS is located on a first symbol that precedes a second symbol carrying DMRS and is not mapped on second symbol carrying DMRS & Para [0092] i.e., For example, as illustrated in Fig. 4(d), the CSI-RS and the DMRS are transmitted in the OFDM symbol in the TDM manner, a half OFDM symbol is occupied by each of the CSI-RS (i.e., CSI-RS/PTRS will be occupied by a first half symbol i.e., “first symbol”) and the DMRS (DMRS will be occupied by a second half symbol i.e., “second symbol”), two CSI-RS sub-symbols may be transmitted in the half OFDM symbol occupied by the CSI-RS. Further, in the half OFDM symbol for transmitting the CSI-RS, different subcarriers in the half OFDM symbol are occupied by the CSI-RS and the PTRS (i.e., PTRS is not mapped on the symbol carrying DMRS)).

(Tang suggests the reference signals such as the DMRS may be transmitted using a transmission bandwidth for transmission of the DMRS in order to perform proper data demodulation and a transmission bandwidth is specially configured by the network device through the downlink signaling usually adopted for another reference signal such as the PTRS (see Fig. 4(d) & Para [0088])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first reference signal such as the CPE-RS as disclosed in Hessler to not be mapped on the second symbol which carries the DMRS as a possible mapping design based on the teachings of Tang who discloses a first reference signals such as PTRS is 

Regarding Claim 2, Hessler discloses the method according to claim 1, wherein starting from a starting symbol carrying PDSCH (see Fig. 1 i.e., first OFDM symbol 12 (i.e., “starting symbol”) of second subframe 10 carries PDCH 16a & Para [0005] i.e., PDCH 16a), the first reference signal is evenly mapped to one or more symbols preceding the second symbol, (see Fig.1 i.e., OFDM symbols 12 of second subframe 10 used for mapping CPE-RS in every OFDM symbol and DMRS in a second symbol & Fig. 2 i.e., CPE-RS evenly mapped to one or more OFDM symbols preceding DMRS in a second symbol & Para’s [0010-0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol). 

Regarding Claim 4, Hessler discloses The method according to claim 1, further comprising: mapping, by the first device, the first reference signal to a resource (see Fig. 1 i.e., first OFDM symbol 12 of second subframe & Para’s [0010-0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol) other than a first resource that comprises one or more of: a demodulation reference signal (see Fig. 1 i.e., remaining OFDM symbols 12 of second subframe 10 may include a “first resource” with DMRS, Fig. 2 & Para [0005] i.e., following OFDM symbols 12 of each subframe 10, [0007], & [0010-0012] i.e., DM-RS 24 may be transmitted in one (or a few) OFDM symbols early within a subframe).
  
Regarding Claim 9, Hessler discloses a communications apparatus (see Fig. 3 i.e., Network Node 120), comprising: one or more memories (see Fig. 10A i.e., Memory 1030 & Para’s [0117]) configured to store instructions (see Fig. 10A, Memory 1030 & Para’s [0028-0029] & [0117]); and one or more processors (see Fig. 10A i.e., Processor 1020 & Para’s [0117]) coupled to the one or more memories (see Fig. 10A i.e., Memory 1030 & Para’s [0117]) and configured to execute the instructions (see Fig. 10A & Para [0117]) to cause the apparatus (see Fig. 3 i.e., Network Node 120) to: send a first reference signal (see Fig. 3 i.e., Reference Signals 150, Fig. 2 i.e., CPE-RS & Para’s [0009] i.e., phase reference signal…Such a reference signal may be used both in uplink and downlink & [0012] i.e., CPE-RS 26) to a second device (see Fig. 3 i.e., Wireless Device 110), (see Para’s [009-0012] i.e., CPE-RS & [0050-0051] i.e., Wireless signals 130 may include reference signals 150, such as DM-RS and CPE-RS. Wireless device 110 may use the reference signals to determine synchronization and error correction information for wireless signal 130 in the downlink, & [0053] i.e., Network node 120 transmits and receives wireless signals 130 using antenna 140)

wherein the first reference signal is used for phase tracking, (see Para’s [0009] i.e., One new property is that the common phase error scales with the carrier frequency, which introduces a need for a phase reference signal to mitigate a phase error that is common for all subcarriers within an OFDM symbol. Such a reference signal may be used both in uplink and downlink, and may be used for both fine carrier frequency-synchronization and for common phase error compensation & [0010-0012] i.e., In this particular example, four CPE-RS 26 are allocated to support tracking of common phase errors, [0013] i.e., phase errors need to be continuously tracked within a subframe & [0017] i.e., CPE-RS may be used for tracking common phase errors & [0056]).

and the first reference signal is mapped to a first symbol; (see Fig. 1 i.e., first symbol 12 of the second subframe 10 may include CPE-RS since it is transmitted in every OFDM symbol as illustrated in Fig. 2 in the downlink & Para’s [0005] i.e., Fig. 1 is a block diagram illustrating downlink transmissions of physical data channel and associated physical downlink control channel. Two radio subframes 10 each include four orthogonal frequency division multiplexed (OFDM) symbols 12. The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 include PDCHs 16, [0007], [0009-0011] i.e., Such a reference signal (i.e., “CPE-RS”) may be used both in uplink and downlink…time-frequency resources 22 used for transmitting DM-RS 24 and CPE-RS 26, & [0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol). 

wherein the first symbol comprises a symbol (see Fig. 1 i.e., first symbol 12 of the second subframe 10) that carries a physical downlink shared channel (PDSCH) (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCH 16a & Para [0005] i.e., PDCH 16 may span over multiple subframes 10 using subframe aggregation) and a physical downlink control channel (PDCCH) (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCCH 14 & Para [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14) and that precedes a second symbol in a time-domain unit; (see Fig. 1 i.e., remaining symbols 12 of the second subframe 10 from the first OFDM symbol 12 may include a second OFDM symbol 12 & Para’s [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 (i.e., includes a “second symbol” in second subframe 10 of Fig. 1) include PDCHs 16).

and the second symbol is a starting symbol carrying a demodulation reference signal (DMRS) in the time-domain unit; (see Fig. 1 i.e., remaining symbols 12 of the second subframe 10 from the first OFDM symbol 12 may include a second OFDM symbol 12 (i.e., “starting symbol” for DMRS) in the time-domain which may include DMRS such as DMRS transmitted on an OFDM symbol (i.e., “starting symbol” for DMRS) as illustrated in Fig. 2 in the downlink & Para’s [0007] i.e., PDCCH and PDCH include reference signals for demodulation generally referred to as demodulation reference signals (DMRS). The DMRS is generally transmitted early in the subframe to enable the receiver to perform early channel estimation and thus reduced receiver processing & [0010-0012] i.e., CPE-RS 26 is transmitted jointly with DM-RS 24 (and thus with the data channel PDCH) on a subset of the carriers allocated for DM-RS 24. DM-RS 24 may be transmitted in one (or a few) OFDM symbols (i.e., “second symbol”) early within a subframe, or within a subframe aggregation, whereas CPE-RS 26 may be transmitted in every OFDM symbol).  

and wherein the first reference signal (see Fig. 2 i.e., CPE-RS 26 transmitted in every OFDM symbol will be included in the first symbol 12 of the second subframe 10 & Para [0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol), the PDSCH (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCH 16a & Para [0005] i.e., PDCH 16 may span over multiple subframes 10 using subframe aggregation) and the PDCCH (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCCH 14 & Para [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14) are arranged in a manner of frequency division multiplexing in the symbol, (see Fig.1 & Fig. 2 i.e., PDCH 16a, PDCCH 14 of symbol 1 of second subframe 10 and CPE-RS mapped to every OFDM symbol will be arranged in a manner of frequency division multiplexing in the first symbol during transmission of the downlink subframe 10 & Para’s [0005-0013] i.e., Fig. 1 is a block diagram illustrating downlink transmissions of physical data channel and associated physical downlink control channel. Two radio subframes 10 each include four orthogonal frequency division multiplexed (OFDM) symbols 12…CPE-RS 26 is transmitted jointly with DM-RS 24 (and thus with the data channel PDCH) on a subset of the subcarriers allocated for DM-RS 24. DM-RS 24 may be transmitted in one (or a few) OFDM symbols early within a subframe, or within a subframe aggregation, whereas CPE-RS 26 may be transmitted in every OFDM symbol).  

i.e., Fig. 2, CPE-RS 26) may be transmitted in every OFDM symbol which results in the CPE-RS in a first symbol preceding a second symbol carrying the DMRS as a possible mapping, (see Fig.’s 1-2 & Para [0012] i.e., whereas CPE-RS 26 may be transmitted in every OFDM symbol), Hessler does not disclose the claim feature of “wherein the first reference signal is not mapped on the second symbol” as a possible mapping design. However the claim feature would be rendered obvious in view of Tang US (2020/0067669).  

Tang discloses wherein a first reference signal is not mapped on a second symbol carrying a demodulation reference signal (DMRS) (see Fig. 4(d) i.e., PTRS is located on a first symbol that precedes a second symbol carrying DMRS and is not mapped on second symbol carrying DMRS & Para [0092] i.e., For example, as illustrated in Fig. 4(d), the CSI-RS and the DMRS are transmitted in the OFDM symbol in the TDM manner, a half OFDM symbol is occupied by each of the CSI-RS (i.e., CSI-RS/PTRS will be occupied by a first half symbol i.e., “first symbol”) and the DMRS (DMRS will be occupied by a second half symbol i.e., “second symbol”), two CSI-RS sub-symbols may be transmitted in the half OFDM symbol occupied by the CSI-RS. Further, in the half OFDM symbol for transmitting the CSI-RS, different subcarriers in the half OFDM symbol are occupied by the CSI-RS and the PTRS (i.e., PTRS is not mapped on the symbol carrying DMRS)).

(Tang suggests the reference signals such as the DMRS may be transmitted using a transmission bandwidth for transmission of the DMRS in order to perform proper data see Fig. 4(d) & Para [0088])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first reference signal such as the CPE-RS as disclosed in Hessler to not be mapped on the second symbol which carries the DMRS as a possible mapping design based on the teachings of Tang who discloses a first reference signals such as PTRS is not mapped to a second symbol carrying DMRS because the motivation lies in Tang that the PTRS is not mapped on the symbol carrying the DMRS which ensures the proper reception of the DMRS for ensuring proper data demodulation and phase tracking estimation based on the received PTRS.  

Regarding Claim 10, Hessler discloses the communications apparatus according to claim 9, wherein starting from a starting symbol carrying PDSCH (see Fig. 1 i.e., first OFDM symbol 12 (i.e., “starting symbol”) of second subframe 10 carries PDCH 16a & Para [0005] i.e., PDCH 16a), the first reference signal is evenly mapped to one or more symbols preceding the second symbol, (see Fig.1 i.e., OFDM symbols 12 of second subframe 10 used for mapping CPE-RS in every OFDM symbol and DMRS in a second symbol & Fig. 2 i.e., CPE-RS evenly mapped to one or more OFDM symbols preceding DMRS in a second symbol & Para’s [0010-0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol). 

see Fig. 1 i.e., first OFDM symbol 12 of second subframe & Para’s [0010-0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol) other than a first resource that carries one or more of: a demodulation reference signal (see Fig. 1 i.e., remaining OFDM symbols 12 of second subframe 10 may include a “first resource” with DMRS, Fig. 2 & Para [0005] i.e., following OFDM symbols 12 of each subframe 10, [0007], & [0010-0012] i.e., DM-RS 24 may be transmitted in one (or a few) OFDM symbols early within a subframe).

Regarding Claim 21, Hessler discloses a method, comprising: determining (see Fig. 9B i.e., Determining Module 952), by a second device (see Fig. 3 i.e., Wireless Device 110), a first symbol (see Fig. 1 i.e., first symbol 12 of the second subframe 10 may include CPE-RS since it is transmitted in every OFDM symbol as illustrated in Fig. 2 in the downlink & Para’s [0005] i.e., Fig. 1 is a block diagram illustrating downlink transmissions of physical data channel and associated physical downlink control channel. Two radio subframes 10 each include four orthogonal frequency division multiplexed (OFDM) symbols 12. The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 include PDCHs 16, [0007], [0009-0011] i.e., Such a reference signal (i.e., “CPE-RS”) may be used both in uplink and downlink…time-frequency resources 22 used for transmitting DM-RS 24 and CPE-RS 26, & [0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol & [0110] i.e., determining module 952 may perform the determining functions of wireless device 110). 

for carrying a first reference signal, (see Fig. 3 i.e., Reference Signals 150, Fig. 2 i.e., CPE-RS & Para’s [0009] i.e., phase reference signal…Such a reference signal may be used both in uplink and downlink & [0012] i.e., CPE-RS 26) 

and receiving (see Fig. 9B i.e., Receiving module 950), by the second device (see Fig. 3 i.e., Wireless Device 110), the first reference signal (see Fig. 3 i.e., Reference Signals 150) on the first symbol from a first device (see Fig. 3 i.e., Network Node 120), (see Fig. 1 i.e., first symbol 12 of the second subframe 10 may include CPE-RS since it is transmitted in every OFDM symbol as illustrated in Fig. 2 in the downlink & Para’s [0005], [0009-0012] i.e., CPE-RS mapped to first OFDM symbol 12 of second subframe 10 will be received by the wireless device 110 & [0050-0051] i.e., Wireless signals 130 may include reference signals 150, such as DM-RS and CPE-RS. Wireless device 110 may use the reference signals to determine synchronization and error correction information for wireless signal 130 in the downlink, [0053] i.e., Network node 120 transmits and receives wireless signals 130 using antenna 140 & [0109] i.e., Receiving module 950 may perform the receiving functions of wireless device 110).

wherein the first reference signal is used for phase tracking, (see Para’s [0009] i.e., One new property is that the common phase error scales with the carrier frequency, which introduces a need for a phase reference signal to mitigate a phase error that is common for all subcarriers within an OFDM symbol. Such a reference signal may be used both in uplink and downlink, and may be used for both fine carrier frequency-synchronization and for common phase error compensation & [0010-0012] i.e., In this particular example, four CPE-RS 26 are allocated to support tracking of common phase errors, [0013] i.e., phase errors need to be continuously tracked within a subframe & [0017] i.e., CPE-RS may be used for tracking common phase errors & [0056]).

and the first reference signal is mapped to the first symbol; (see Fig. 1 i.e., first symbol 12 of the second subframe 10 may include CPE-RS since it is transmitted in every OFDM symbol as illustrated in Fig. 2 in the downlink & Para’s [0005] i.e., Fig. 1 is a block diagram illustrating downlink transmissions of physical data channel and associated physical downlink control channel. Two radio subframes 10 each include four orthogonal frequency division multiplexed (OFDM) symbols 12. The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 include PDCHs 16, [0007], [0009-0011] i.e., Such a reference signal (i.e., “CPE-RS”) may be used both in uplink and downlink…time-frequency resources 22 used for transmitting DM-RS 24 and CPE-RS 26, & [0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol). 

wherein the first symbol comprises a symbol (see Fig. 1 i.e., first symbol 12 of the second subframe 10) that carries a physical downlink shared channel (PDSCH) (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCH 16a & Para [0005] i.e., PDCH 16 may span over multiple subframes 10 using subframe aggregation) and a physical downlink control channel (PDCCH) (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCCH 14 & Para [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14) and that precedes a second symbol in a time-domain unit, (see Fig. 1 i.e., remaining symbols 12 of the second subframe 10 from the first OFDM symbol 12 may include a second OFDM symbol 12 & Para’s [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 (i.e., includes a “second symbol” in second subframe 10 of Fig. 1) include PDCHs 16).

wherein the second symbol is a starting symbol carrying a demodulation reference signal (DMRS) in the time-domain unit, (see Fig. 1 i.e., remaining symbols 12 of the second subframe 10 from the first OFDM symbol 12 may include a second OFDM symbol 12 (i.e., “starting symbol” for DMRS) in the time-domain which may include DMRS such as DMRS transmitted on an OFDM symbol (i.e., “starting symbol” for DMRS) as illustrated in Fig. 2 in the downlink & Para’s [0007] i.e., PDCCH and PDCH include reference signals for demodulation generally referred to as demodulation reference signals (DMRS). The DMRS is generally transmitted early in the subframe to enable the receiver to perform early channel estimation and thus reduced receiver processing & [0010-0012] i.e., CPE-RS 26 is transmitted jointly with DM-RS 24 (and thus with the data channel PDCH) on a subset of the carriers allocated for DM-RS 24. DM-RS 24 may be transmitted in one (or a few) OFDM symbols (i.e., “second symbol”) early within a subframe, or within a subframe aggregation, whereas CPE-RS 26 may be transmitted in every OFDM symbol).  

and wherein the first reference signal (see Fig. 2 i.e., CPE-RS 26 transmitted in every OFDM symbol will be included in the first symbol 12 of the second subframe 10 & Para [0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol), the PDSCH (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCH 16a & Para [0005] i.e., PDCH 16 may span over multiple subframes 10 using subframe aggregation) and the PDCCH (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCCH 14 & Para [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14) are arranged in a manner of frequency division multiplexing in the symbol, (see Fig.1 & Fig. 2 i.e., PDCH 16a, PDCCH 14 of symbol 1 of second subframe 10 and CPE-RS mapped to every OFDM symbol will be arranged in a manner of frequency division multiplexing in the first symbol during transmission of the downlink subframe 10 & Para’s [0005-0013] i.e., Fig. 1 is a block diagram illustrating downlink transmissions of physical data channel and associated physical downlink control channel. Two radio subframes 10 each include four orthogonal frequency division multiplexed (OFDM) symbols 12…CPE-RS 26 is transmitted jointly with DM-RS 24 (and thus with the data channel PDCH) on a subset of the subcarriers allocated for DM-RS 24. DM-RS 24 may be transmitted in one (or a few) OFDM symbols early within a subframe, or within a subframe aggregation, whereas CPE-RS 26 may be transmitted in every OFDM symbol).  

i.e., Fig. 2, CPE-RS 26) may be transmitted in every OFDM symbol which results in the CPE-RS in a first symbol preceding a second symbol carrying the DMRS as a possible mapping, (see Fig.’s 1-2 & Para [0012] i.e., whereas CPE-RS 26 may be transmitted in every OFDM symbol), Hessler does not disclose the claim feature of “wherein the first reference signal is not mapped on the second symbol” as a possible mapping design. However the claim feature would be rendered obvious in view of Tang US (2020/0067669).  

Tang discloses wherein a first reference signal is not mapped on a second symbol carrying a demodulation reference signal (DMRS) (see Fig. 4(d) i.e., PTRS is located on a first symbol that precedes a second symbol carrying DMRS and is not mapped on second symbol carrying DMRS & Para [0092] i.e., For example, as illustrated in Fig. 4(d), the CSI-RS and the DMRS are transmitted in the OFDM symbol in the TDM manner, a half OFDM symbol is occupied by each of the CSI-RS (i.e., CSI-RS/PTRS will be occupied by a first half symbol i.e., “first symbol”) and the DMRS (DMRS will be occupied by a second half symbol i.e., “second symbol”), two CSI-RS sub-symbols may be transmitted in the half OFDM symbol occupied by the CSI-RS. Further, in the half OFDM symbol for transmitting the CSI-RS, different subcarriers in the half OFDM symbol are occupied by the CSI-RS and the PTRS (i.e., PTRS is not mapped on the symbol carrying DMRS)).

(Tang suggests the reference signals such as the DMRS may be transmitted using a transmission bandwidth for transmission of the DMRS in order to perform proper data see Fig. 4(d) & Para [0088])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first reference signal such as the CPE-RS as disclosed in Hessler to not be mapped on the second symbol which carries the DMRS as a possible mapping design based on the teachings of Tang who discloses a first reference signals such as PTRS is not mapped to a second symbol carrying DMRS because the motivation lies in Tang that the PTRS is not mapped on the symbol carrying the DMRS which ensures the proper reception of the DMRS for ensuring proper data demodulation and phase tracking estimation based on the received PTRS.  

Regarding Claim 22, Hessler discloses the method according to claim 21, wherein starting from a starting symbol carrying PDSCH (see Fig. 1 i.e., first OFDM symbol 12 (i.e., “starting symbol”) of second subframe 10 carries PDCH 16a & Para [0005] i.e., PDCH 16a), the first reference signal is evenly mapped to one or more symbols preceding the second symbol, (see Fig.1 i.e., OFDM symbols 12 of second subframe 10 used for mapping CPE-RS in every OFDM symbol and DMRS in a second symbol & Fig. 2 i.e., CPE-RS evenly mapped to one or more OFDM symbols preceding DMRS in a second symbol & Para’s [0010-0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol). 
 
see Fig. 1 i.e., first OFDM symbol 12 of second subframe & Para’s [0010-0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol) other than a first resource that comprises one or more of: a demodulation reference signal (see Fig. 1 i.e., remaining OFDM symbols 12 of second subframe 10 may include a “first resource” with DMRS, Fig. 2 & Para [0005] i.e., following OFDM symbols 12 of each subframe 10, [0007], & [0010-0012] i.e., DM-RS 24 may be transmitted in one (or a few) OFDM symbols early within a subframe).

Regarding Claim 26,  Hessler discloses a communications apparatus (see Fig. 3 i.e., Wireless Device 110), comprising: one or more memories (see Fig. 9A i.e., memory 930 & Para [0103]) configured to store instructions (see Para’s [0104-0105]); and one or more processors (see Fig. 9A i.e. Processor 920 & Para’s [0104]) coupled to the one or more memories (see Fig. 9A i.e. Memory 930 & Para’s [0104-0105])  and configured to execute the instructions (see Fig. 9A & Para [0104]) to cause the apparatus (see Fig. 3 i.e., Wireless Device 110) to: determining (see Fig. 9B i.e., Determining Module 952) a first symbol (see Fig. 1 i.e., first symbol 12 of the second subframe 10 may include CPE-RS since it is transmitted in every OFDM symbol as illustrated in Fig. 2 in the downlink & Para’s [0005] i.e., Fig. 1 is a block diagram illustrating downlink transmissions of physical data channel and associated physical downlink control channel. Two radio subframes 10 each include four orthogonal frequency division multiplexed (OFDM) symbols 12. The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 include PDCHs 16, [0007], [0009-0011] i.e., Such a reference signal (i.e., “CPE-RS”) may be used both in uplink and downlink…time-frequency resources 22 used for transmitting DM-RS 24 and CPE-RS 26, & [0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol & [0110] i.e., determining module 952 may perform the determining functions of wireless device 110). 

for carrying a first reference signal, (see Fig. 3 i.e., Reference Signals 150, Fig. 2 i.e., CPE-RS & Para’s [0009] i.e., phase reference signal…Such a reference signal may be used both in uplink and downlink & [0012] i.e., CPE-RS 26) 

and receiving (see Fig. 9B i.e., Receiving module 950), a first reference signal (see Fig. 3 i.e., Reference Signals 150) on the first symbol from a first device (see Fig. 3 i.e., Network Node 120), (see Fig. 1 i.e., first symbol 12 of the second subframe 10 may include CPE-RS since it is transmitted in every OFDM symbol as illustrated in Fig. 2 in the downlink & Para’s [0005], [0009-0012] i.e., CPE-RS mapped to first OFDM symbol 12 of second subframe 10 will be received by the wireless device 110 & [0050-0051] i.e., Wireless signals 130 may include reference signals 150, such as DM-RS and CPE-RS. Wireless device 110 may use the reference signals to determine synchronization and error correction information for wireless signal 130 in the downlink, [0053] i.e., Network node 120 transmits and receives wireless signals 130 using antenna 140 & [0109] i.e., Receiving module 950 may perform the receiving functions of wireless device 110).

see Para’s [0009] i.e., One new property is that the common phase error scales with the carrier frequency, which introduces a need for a phase reference signal to mitigate a phase error that is common for all subcarriers within an OFDM symbol. Such a reference signal may be used both in uplink and downlink, and may be used for both fine carrier frequency-synchronization and for common phase error compensation & [0010-0012] i.e., In this particular example, four CPE-RS 26 are allocated to support tracking of common phase errors, [0013] i.e., phase errors need to be continuously tracked within a subframe & [0017] i.e., CPE-RS may be used for tracking common phase errors & [0056]).

and the first reference signal is mapped to a first symbol; (see Fig. 1 i.e., first symbol 12 of the second subframe 10 may include CPE-RS since it is transmitted in every OFDM symbol as illustrated in Fig. 2 in the downlink & Para’s [0005] i.e., Fig. 1 is a block diagram illustrating downlink transmissions of physical data channel and associated physical downlink control channel. Two radio subframes 10 each include four orthogonal frequency division multiplexed (OFDM) symbols 12. The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 include PDCHs 16, [0007], [0009-0011] i.e., Such a reference signal (i.e., “CPE-RS”) may be used both in uplink and downlink…time-frequency resources 22 used for transmitting DM-RS 24 and CPE-RS 26, & [0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol). 

see Fig. 1 i.e., first symbol 12 of the second subframe 10) that carries a physical downlink shared channel (PDSCH) (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCH 16a & Para [0005] i.e., PDCH 16 may span over multiple subframes 10 using subframe aggregation) and a physical downlink control channel (PDCCH) (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCCH 14 & Para [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14) and that precedes a second symbol in a time-domain unit, (see Fig. 1 i.e., remaining symbols 12 of the second subframe 10 from the first OFDM symbol 12 may include a second OFDM symbol 12 & Para’s [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 (i.e., includes a “second symbol” in second subframe 10 of Fig. 1) include PDCHs 16).

wherein the second symbol is a starting symbol carrying a demodulation reference signal (DMRS) in the time-domain unit, (see Fig. 1 i.e., remaining symbols 12 of the second subframe 10 from the first OFDM symbol 12 may include a second OFDM symbol 12 (i.e., “starting symbol” for DMRS) in the time-domain which may include DMRS such as DMRS transmitted on an OFDM symbol (i.e., “starting symbol” for DMRS) as illustrated in Fig. 2 in the downlink & Para’s [0007] i.e., PDCCH and PDCH include reference signals for demodulation generally referred to as demodulation reference signals (DMRS). The DMRS is generally transmitted early in the subframe to enable the receiver to perform early channel estimation and thus reduced receiver processing & [0010-0012] i.e., CPE-RS 26 is transmitted jointly with DM-RS 24 (and thus with the data channel PDCH) on a subset of the carriers allocated for DM-RS 24. DM-RS 24 may be transmitted in one (or a few) OFDM symbols (i.e., “second symbol”) early within a subframe, or within a subframe aggregation, whereas CPE-RS 26 may be transmitted in every OFDM symbol).  

and wherein the first reference signal (see Fig. 2 i.e., CPE-RS 26 transmitted in every OFDM symbol will be included in the first symbol 12 of the second subframe 10 & Para [0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol), the PDSCH (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCH 16a & Para [0005] i.e., PDCH 16 may span over multiple subframes 10 using subframe aggregation) and the PDCCH (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCCH 14 & Para [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14) are arranged in a manner of frequency division multiplexing in the symbol, (see Fig.1 & Fig. 2 i.e., PDCH 16a, PDCCH 14 of symbol 1 of second subframe 10 and CPE-RS mapped to every OFDM symbol will be arranged in a manner of frequency division multiplexing in the first symbol during transmission of the downlink subframe 10 & Para’s [0005-0013] i.e., Fig. 1 is a block diagram illustrating downlink transmissions of physical data channel and associated physical downlink control channel. Two radio subframes 10 each include four orthogonal frequency division multiplexed (OFDM) symbols 12…CPE-RS 26 is transmitted jointly with DM-RS 24 (and thus with the data channel PDCH) on a subset of the subcarriers allocated for DM-RS 24. DM-RS 24 may be transmitted in one (or a few) OFDM symbols early within a subframe, or within a subframe aggregation, whereas CPE-RS 26 may be transmitted in every OFDM symbol).  

While Hessler suggests the mapping of the first reference signal (i.e., Fig. 2, CPE-RS 26) may be transmitted in every OFDM symbol which results in the CPE-RS in a first symbol preceding a second symbol carrying the DMRS as a possible mapping, (see Fig.’s 1-2 & Para [0012] i.e., whereas CPE-RS 26 may be transmitted in every OFDM symbol), Hessler does not disclose the claim feature of “wherein the first reference signal is not mapped on the second symbol” as a possible mapping design. However the claim feature would be rendered obvious in view of Tang US (2020/0067669).  

Tang discloses wherein a first reference signal is not mapped on a second symbol carrying a demodulation reference signal (DMRS) (see Fig. 4(d) i.e., PTRS is located on a first symbol that precedes a second symbol carrying DMRS and is not mapped on second symbol carrying DMRS & Para [0092] i.e., For example, as illustrated in Fig. 4(d), the CSI-RS and the DMRS are transmitted in the OFDM symbol in the TDM manner, a half OFDM symbol is occupied by each of the CSI-RS (i.e., CSI-RS/PTRS will be occupied by a first half symbol i.e., “first symbol”) and the DMRS (DMRS will be occupied by a second half symbol i.e., “second symbol”), two CSI-RS sub-symbols may be transmitted in the half OFDM symbol occupied by the CSI-RS. Further, in the half OFDM symbol for transmitting the CSI-RS, different subcarriers in the half OFDM symbol are occupied by the CSI-RS and the PTRS (i.e., PTRS is not mapped on the symbol carrying DMRS)).
see Fig. 4(d) & Para [0088])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first reference signal such as the CPE-RS as disclosed in Hessler to not be mapped on the second symbol which carries the DMRS as a possible mapping design based on the teachings of Tang who discloses a first reference signals such as PTRS is not mapped to a second symbol carrying DMRS because the motivation lies in Tang that the PTRS is not mapped on the symbol carrying the DMRS which ensures the proper reception of the DMRS for ensuring proper data demodulation and phase tracking estimation based on the received PTRS.  

Regarding Claim 27, Hessler discloses the communications apparatus according to claim 26, wherein starting from a starting symbol carrying PDSCH (see Fig. 1 i.e., first OFDM symbol 12 (i.e., “starting symbol”) of second subframe 10 carries PDCH 16a & Para [0005] i.e., PDCH 16a), the first reference signal is evenly mapped to one or more symbols preceding the second symbol, (see Fig.1 i.e., OFDM symbols 12 of second subframe 10 used for mapping CPE-RS in every OFDM symbol and DMRS in a second symbol & Fig. 2 i.e., CPE-RS evenly mapped to one or more OFDM symbols preceding DMRS in a second symbol & Para’s [0010-0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol). 

Regarding Claim 29, Hessler discloses the communications apparatus according to claim 26, wherein: the first reference signal is mapped to a resource (see Fig. 1 i.e., first OFDM symbol 12 of second subframe & Para’s [0010-0012] i.e., CPE-RS 26 may be transmitted in every OFDM symbol) other than a first resource that comprises one or more of: a demodulation reference signal (see Fig. 1 i.e., remaining OFDM symbols 12 of second subframe 10 may include a “first resource” with DMRS, Fig. 2 & Para [0005] i.e., following OFDM symbols 12 of each subframe 10, [0007], & [0010-0012] i.e., DM-RS 24 may be transmitted in one (or a few) OFDM symbols early within a subframe).


4.	Claims 3, 11, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler et al. US (2020/0328768) in view of Tang US (2020/0067669) as applied to claims 1, 9, 21, and 26 above, and further in view of Lee et al. US (2019/0081844). 

Regarding Claims 3, 11, 23, and 28 Hessler in view of Tang discloses the method and communication apparatus according to claims 1, 9, 21, and 26 but does not disclose further comprising: mapping, by the first device, the first reference signal to a resource other than a resource for physical downlink control channel (PDCCH) in frequency 

Lee discloses mapping, by the first device, the first reference signal to a resource other than a resource for physical downlink control channel (PDCCH) in frequency domain (see Para’s [0126] i.e., In particular, a PTRS is not defined in a region to which a control channel is assigned in a resource region & [0127] i.e. the terminal can receive the PTRS in a region except an OFDM symbol to which a control channel is assigned in a subframe. For example, the terminal can determine an OFDM symbol immediately after an OFDM symbol in which PDCCH is transmitted as a position to which a PTRS is arranged in a subframe). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first reference signal disclosed in Hessler in view of Tang to be mapped to a resource other than a resource for physical downlink control channel (PDCCH) in frequency domain as disclosed in the teachings of Lee because the motivation lies in Lee that the PTRS is not defined in a region to which a control channel is assigned in a resource region ensuring that the UE properly receives the control information in the received PDCCH. 

5.	Claims 5, 7-8, 13, 15-16, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler et al. US (2020/0328768) in view of Tang US .

Regarding Claims 5 and 13, Hessler discloses the method and communication apparatus according to claims 1 and 9, wherein an index of the symbol used to carry the first reference signal (see Fig. 1 i.e., first OFDM symbol 12 of second subframe 10 & Para’s [0005] i.e., the first OFDM symbol 12 of each subframe 10 & [0012]) and that precedes the second symbol (see Fig. 1 i.e., remaining symbols 12 of the second subframe 10 from the first OFDM symbol 12 may include a second OFDM symbol 12 & Para’s [0005] i.e., The first OFDM symbol 12 of each subframe 10 includes PDCCH 14 and the following OFDM symbols 12 (i.e., includes a “second symbol” in second subframe 10 of Fig. 1) include PDCHs 16).

is related to a first difference, (see Fig. 1 & Fig. 2 i.e., a difference of 1 OFDM symbol between first OFDM symbol containing CPE-RS and second OFDM symbol containing DMRS & Para [0012] i.e., CPE-RS 26 is transmitted jointly with DM-RS 24…DM-RS 24 may be transmitted in one (or a few) OFDM symbols early within a subframe, or within a subframe aggregation, whereas CPE-RS 26 may be transmitted in every OFDM symbol). 

and the first difference is a difference between an index of the starting symbol carrying the DMRS (see Fig. 1 i.e., remaining symbols 12 of the second subframe 10 from the first OFDM symbol 12 may include a second OFDM symbol 12 (i.e., “starting symbol” for DMRS) in the time-domain which may include DMRS such as DMRS transmitted on an OFDM symbol (i.e., “starting symbol” for DMRS) as illustrated in Fig. 2 in the downlink & Para’s [0007] & [0010-0012] i.e., CPE-RS 26 is transmitted jointly with DM-RS 24 (and thus with the data channel PDCH) on a subset of the carriers allocated for DM-RS 24. DM-RS 24 may be transmitted in one (or a few) OFDM symbols (i.e., “second symbol”) early within a subframe, or within a subframe aggregation, whereas CPE-RS 26 may be transmitted in every OFDM symbol) and an index of a starting symbol carrying PDSCH (see Fig. 1 i.e., first symbol 12 of the second subframe 10 carriers PDCH 16a & Para [0005] i.e., PDCH 16 may span over multiple subframes 10 using subframe aggregation).

While Hessler discloses the first symbol that precedes the second symbol (see Fig. 1 i.e., OFDM symbols 12 in second subframe 10 include the first and second OFDM symbols), Hessler does not disclose assigning an index to the OFDM symbols. However the claim feature would be rendered obvious in view of CATT “Further discussion on phase tracking for UL” 3GPP Draft R1-1700233.

CATT discloses assigning an index to the OFDM symbols of a subframe including DMRS and PTRS reference signals (see Pg.2, Fig. 2 i.e., symbol indexes 1-14 assigned to OFDM symbols). 

see Pg. 2, Fig. 2) where PTRS is used for phase tracking (see Pg. 1 i.e., RS for phase tracking is denoted as PT-RS)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the OFDM symbols of the subframe used for mapping DMRS and CPE-RS as disclosed in Hessler to be assigned a respective index to the OFDM symbols such as the OFDM symbol indexes assigned to the OFDM symbols as disclosed in CATT because the motivation lies in Catt that the OFDM symbol indexes are used for mapping PTRS and DMRS reference signals where PTRS is used for phase tracking for mitigating phase errors. 

Regarding Claims 7 and 15, Hessler discloses the method and communication apparatus according to claims 1 and 9, wherein in a time domain (see Figures 1-2 & Para [0010]), the first reference signal (see Fig. 2 i.e., CPE-RS 26 & Para [0012]) is evenly mapped to one or more symbols whose index is larger than an index of the second symbol, (see Figures 1-2 i.e., CPE-RS (i.e., “first reference signal” is evenly mapped to the one or more OFDM symbols in Fig. 2 which includes one or more symbols later in time from the second symbol in which DMRS is mapped & Para’s [0010-0012]), but does not disclose assigning an index to the OFDM symbols  where the first reference signal is evenly mapped to one or more symbols whose index is larger than an index of the second symbol. However the claim feature would be rendered obvious in view of CATT “Further discussion on phase tracking for UL” 3GPP Draft R1-1700233.

CATT discloses assigning an index to the OFDM symbols of a subframe including DMRS and PTRS reference signals (see Pg.2, Fig. 2 i.e., symbol indexes 1-14 assigned to OFDM symbols) 

where the first reference signal is evenly mapped to one or more symbols whose index is larger than an index of the second symbol (see Pg. 2, Fig. 2 i.e., PTRS is evenly mapped to OFDM symbol index 4 which is larger than an index 3 of the second OFDM symbol).

(CATT suggests the OFDM symbol indexes are used for mapping PTRS and DMRS reference signals (see Pg. 2, Fig. 2) where PTRS is used for phase tracking (see Pg. 1 i.e., RS for phase tracking is denoted as PT-RS)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the OFDM symbols of the subframe used for mapping DMRS and CPE-RS as disclosed in Hessler to be assigned a respective index to the OFDM symbols such as the OFDM symbol indexes assigned to the OFDM symbols as disclosed in CATT who discloses where the first reference signal is evenly mapped to one or more symbols whose index is larger than an index of a second symbol because the motivation lies in Catt that the OFDM symbol indexes are used for mapping PTRS and DMRS reference signals where PTRS is used for phase tracking for mitigating phase errors. 
 
Regarding Claims 8 and 16, the combination of Hessler in view of Catt discloses the method and communication apparatus according to claims 7 and 15, wherein the first reference signal is mapped to a last symbol that carries the data signal (Catt, see Fig. 2 i.e., OFDM symbol index 2)

and that follows the second symbol, (Catt, see Fig. 2 i.e., OFDM symbol index 3) and in time domain, (Catt, see Fig. 2 i.e., time domain (i.e., horizontal axis)), the first reference signal is evenly mapped to one or more symbols (Catt, see Fig. 2 i.e., PTRS is evenly mapped to OFDM symbol index 2) following the second symbol (Catt, see Fig. 2 i.e., OFDM symbol index 3) in descending order of index values of symbols, (Catt, see Fig. 2 i.e., descending order of index values of symbols from OFDM symbol 3 to OFDM symbol 2).   

Regarding Claims 25 and 30, Hessler discloses the method and communication apparatus according to claims 21 and 26, wherein in a time domain (see Figures 1-2 & Para [0010]), the first reference signal (see Fig. 2 i.e., CPE-RS 26 & Para [0012]) is evenly mapped to one or more symbols whose index is larger than an index of the second symbol, (see Figures 1-2 i.e., CPE-RS (i.e., “first reference signal” is evenly mapped to the one or more OFDM symbols in Fig. 2 which includes one or more symbols later in time from the second symbol in which DMRS is mapped & Para’s [0010-0012]), but does not disclose assigning an index to the OFDM symbols  where the first reference signal is evenly mapped to one or more symbols whose index is larger than an 

CATT discloses assigning an index to the OFDM symbols of a subframe including DMRS and PTRS reference signals (see Pg.2, Fig. 2 i.e., symbol indexes 1-14 assigned to OFDM symbols) 

where the first reference signal is evenly mapped to one or more symbols whose index is larger than an index of the second symbol (see Pg. 2, Fig. 2 i.e., PTRS is evenly mapped to OFDM symbol index 4 which is larger than an index 3 of the second OFDM symbol).

(CATT suggests the OFDM symbol indexes are used for mapping PTRS and DMRS reference signals (see Pg. 2, Fig. 2) where PTRS is used for phase tracking (see Pg. 1 i.e., RS for phase tracking is denoted as PT-RS)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the OFDM symbols of the subframe used for mapping DMRS and CPE-RS as disclosed in Hessler to be assigned a respective index to the OFDM symbols such as the OFDM symbol indexes assigned to the OFDM symbols as disclosed in CATT who discloses where the first reference signal is evenly mapped to one or more symbols whose index is larger than an index of a second symbol because the motivation lies in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461